Simmons, Chief Justice.
Culpepper sued for a divorce on the ground that he was forced by duress into the marriage contract. Pending the *305suit, tire wife applied for temporary alimony. At the hearing of the application there was uncontradicted testimony to the effect that Culpepper was a young man without any profession, trade or business, that he had made frequent .and persistent efforts to obtain employment but without success, that he owned no property, and that the only support he had was what was given him by his father, who was a farmer, but did not need his services on the farm, and was unable to give him more than his board and clothing. The •court below adjudged that he pay $350 temporary alimony, $25 per month for future alimony, and $300 counsel fees. While this court is always loath to interfere with the discretion of the court below in cases of this character, it does not hesitate to do so when that discretion is abused, and in our opinion the court below did abuse its discretion in this case. A judgment for $650 for temporary alimony and counsel fees, besides $25 per month permanent alimony, against a young man, situated as this party was, with no property and no employment, is so grossly excessive as almost to shock the moral sense. It was argued that this judgment and the knowledge that he would be sent to jail for contempt of court if he did not pay it, would operate as a spur or incentive to him to procure employment and the means to pay it. In my opinion it would more probably have the contrary effect. Seeing that it would be impossible for him to pay such an amount, the probability is that he would make no effort to do so; while if the judgment were for a more moderate sum he might have felt it would be worth while to make an effort to raise the money, and the contempt proceeding might in that case have operated as an. incentive. In these hard times when values are shrinking and many thousands find it impossible to get employment, and when farm laborers can be employed in this State at from $8 to $10 per month, it would be impossible for a person situated as this man was to pay such a judgment. It is useless to discuss the matter further. The mere state*306ment of tbe facts, we think, should be sufficient to show that. • the court abused its discretion. • Judgment reversed.